DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kurokawa (USPub 2008/0000316) discloses a steering column device for supporting a steering shaft such that the steering shaft is rotatable with respect to the steering column device, a steering wheel being linked to the steering shaft, the steering shaft comprising: a metal outer-side cylindrical member that is relatively movable in an axial direction; a metal inner-side cylindrical member that is relatively movable in the axial direction; and a resin intermediate cylindrical member (71) that is disposed between the outer-side cylindrical member and the inner-side cylindrical member, wherein a semisolid lubricating oil is disposed between an outer circumferential face of the intermediate cylindrical member and the outer-side cylindrical member, and between an inner circumferential face of the intermediate cylindrical member and the inner-side cylindrical member [0031], but Kurokawa et al. do not disclose that the intermediate cylindrical member has an oil feed orifice through which the semisolid lubricating oil is guided from an outer circumferential face side to an inner circumferential face side when inserting the intermediate cylindrical member into the outer-side cylindrical member or that the outer and inner cylindrical members are the outer and inner steering columns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        12/3/2021